NUMBER 13-10-00646-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JESUS D. CANTU,                                                             Appellant,

                                           v.

FRED G. ESQUIVEL, II,                                                        Appellee.


               On appeal from the County Court at Law No. 5
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Perkes
                     Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to dismiss the appeal pursuant to

Texas Rule of Appellate Procedure 42.1(a)(2)(B).        The parties have reached an

agreement with regard to the disposition of the matters currently on appeal. Pursuant to

agreement, the parties request this Court to set aside the trial court=s judgment without
regards to the merits, and remand this case to the trial court for rendition of a judgment in

accordance with the agreement of the parties.

        The Court has considered the motion and it is the Court=s opinion that the motion

should be granted in part and denied in part.1 The joint motion to set aside and remand

is GRANTED. Accordingly, we set aside the trial court=s judgment without regard to the

merits, and REMAND this case to the trial court for rendition of judgment in accordance

with the parties= agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

        Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                          PER CURIAM

Delivered and filed the
10th day of March, 2011.




        1
           Texas Rule of Appellate Procedure 42.1(a) permits the appellate court to dispose of an appeal in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk. See TEX. R.
APP. P. 42.1(a). This joint motion requests dismissal of the appeal and remand for entry of further orders
by the trial court in accordance with the settlement. While this Court may dismiss an appeal pursuant to an
agreement by the parties, we are not permitted to dismiss and remand for further proceedings. See id.,
42.1(a)(2)(B).


                                                    2